Citation Nr: 1416972	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-48 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with schizophrenia, paranoid type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDING OF FACT

The Veteran's PTSD is manifested throughout the appeal period by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, due to such symptoms as anxiety, panic attacks, impaired sleep, and depression.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Codes 9203, 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through March and September 2010 letters sent to the Veteran that fully addressed all notice elements.  The letter informed the appellant of what evidence was required to substantiate his increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in April 2010 and October 2010.  Additionally, in regards to the October 2010 examination, a clarification was provided by the examiner in December 2010.  The VA examinations with clarification are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

I. Increased Rating

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  Throughout the appeal period, the Veteran has been assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9203, schizophrenia, paranoid type.  Two separate VA examiners have indicated that the Veteran's previous diagnosis of schizophrenia was a misdiagnosis of PTSD.  See April 2010 VA Examination, October 2010 VA Examination.  The Veteran's current diagnosis is more accurately reflected by Diagnostic Code 9411; nevertheless, both Diagnostic Code 9203 and 9411 are subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  

Under the General Rating Formula, the currently assigned 10 percent evaluation is warranted when the medical evidence of record shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms; or, when symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula. 

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Turning to the record, in April 2010 the Veteran was provided a VA examination.  The examiner noted the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable.  The examiner indicated that speech, attitude, and affect were normal.  Mood was noted as being good and Veteran was fully oriented.  Thought process and content were unremarkable.  The Veteran did not indicate he had any delusions or hallucinations.  His judgment was described as "understands outcome of behavior" and his insight was described as "patient understands that he/she has a problem."  The examiner reported that the Veteran had no sleep impairment, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  At the time the Veteran was shown to have good impulse control and no episodes of violence.      

The Veteran's Wife submitted a statement received by the VA in November 2010.  In her statement she indicates that the Veteran talks in his sleep about what sounds like experiences in Vietnam.  She also notes, the Veteran is jumpy especially in reaction to loud noises and will sometimes drop to his knees.  Finally, she says elevators, enclosed hallways, and planes cause the Veteran panic attacks.  

The Veteran was provided another VA examination in October 2010.  The examiner indicated the Veteran presented on time for his appointment and was appropriately dressed and groomed.  The Veteran was fully oriented with no evidence of impaired thought process or communication.  The Veteran denied hallucinations or delusions and denied suicidal or homicidal impulses.  The examiner went on to note that the Veteran is able to maintain minimal personal hygiene and other basic activities of daily living.  At the time of the examination the Veteran denied non-restorative sleep.  The Veteran reported that he has a good relationship with his current wife, the two children from his first marriage, the daughter from his second marriage, and his grandson.  The examiner did note that the Veteran was defensive and unwilling to endorse psychological discomfort of any kind during psychometric testing.  This lead the examiner to worry that the Veteran may not be fully reporting symptoms of depression or anxiety and minimizing the effect PTSD symptoms have on his life.  The examiner concluded by diagnosing Axis I PTSD in remission.  In December 2010 the VA contacted the examiner to determine if that diagnosis was meant to indicate the Veteran does not currently have PTSD.  The examiner responded that the Veteran has a current diagnosis of PTSD but with very mild symptoms.   

The Veteran submitted an appellant brief in March 2014.  In the brief, the Veteran's representative suggests that the Veteran's disability picture is not adequately portrayed in the VA examiner's reports.  The representative notes that the Veteran does not socialize for fear of having problems with others; he has great anxiety, depression, impaired sleep, and inappropriate thoughts.

Also of record are the Veteran's GAF scores.  As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter, 8 Vet. App. at 242.  The higher the score, the better the functioning of the individual.  The Veteran's GAF scores during the appeal period are 85 (April 2010 VA examination) and 80 (October 2010 VA examination).  A GAF score ranging from 71 to 80 is indicative of symptoms being present that are transient, expectable reactions to psychosocial stressors or no more than slight impairment in social, occupational, or school functioning.  While a GAF score ranging from 81 to 90 is indicative of absent or minimal symptoms, good functioning in all areas, being interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns.  See DSM-IV.

Following review of the evidence of record, the Board concludes that an evaluation of 30 percent, but no more, is warranted for PTSD, throughout the appeal period.  VA treatment records and examination reports indicate that the Veteran's PTSD is characterized by symptoms indicating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These symptoms include anxiety, panic attacks, impaired sleep, and depression.  

Nevertheless, a 30 percent or higher evaluation is not warranted as there is no evidence of symptoms such as flattened affect, abnormal speech, impaired judgment or abstract thinking, inability to maintain hygiene, suicidal or homicidal ideation, spatial disorientation, or other symptoms that would indicate occupational and social impairment consistent with a rating in excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.          

Overall, the evidence discussed above supports a 30 percent rating.  The Veteran's overall disability picture does not warrant a higher rating in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Additional Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's social and occupational impairment is contemplated in the applicable criteria that rate his PTSD.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the Veteran has not alleged that his service connected PTSD results in unemployability.  Additionally, neither of the Veteran's VA examinations indicate that the Veteran is unemployable.  Therefore, a remand for consideration of TDIU under Rice is not warranted in this case.


ORDER

A rating of 30 percent, but no higher, is granted for PTSD with schizophrenia, paranoid type, throughout the appeal period, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


